Citation Nr: 1100035	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-31 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder (to include gastric ulcers), claimed as secondary to 
Type II diabetes mellitus.

2.  Entitlement to service connection for a thyroid disorder, 
claimed as secondary to Type II diabetes mellitus.

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to June 1975.

This matter comes before the Board of Veterans' Appeals Board) on 
appeal from September and December 2006 (TDIU)  rating decisions 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Subsequently the RO in Nashville, Tennessee 
took jurisdiction of the case.

The appellant presented testimony at a videoconference hearing 
held before the undersigned Veterans Law Judge (VLJ) in October 
2010.  A transcript of that hearing is on file.  Additional 
evidence was presented at the hearing which was accompanied by a 
waiver and is also on file.

A claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a gastrointestinal 
disorder has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action, as 
explained further in the remand portion of this decision. 

The claims of entitlement to service connection for a 
gastrointestinal disorder, claimed as secondary to Type II 
diabetes mellitus; and entitlement to TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the 
Vietnam era and therefore exposure to herbicides including Agent 
Orange is presumed.

2.  No thyroid conditions or goiters, are among the enumerated 
conditions for which service connection may be established on a 
presumptive basis based on exposure to Agent Orange or other 
herbicide agents during service in Vietnam.

3.  The evidence of record does not show that the Veteran's 
claimed thyroid disorder was incurred during or as a result of 
service, or that it is etiologically related to any service-
connected disorder, to include diabetes mellitus.


CONCLUSION OF LAW

A thyroid disorder was not incurred in or aggravated during 
active service, may not be presumed to have been so incurred and 
is not proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection claim 
in a letter dated in June 2006, wherein the Veteran was advised 
of the provisions relating to the VCAA.  The Veteran was advised 
that VA would assist him with obtaining relevant records from any 
Federal agency, which may include medical records from the 
military, from VA hospitals (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration.  With respect to private treatment records, the 
letter informed the Veteran that VA would make reasonable efforts 
to obtain private or non-Federal medical records, to include 
records from State or local governments, private doctors and 
hospitals, or current or former employers.  Furthermore, the VA 
included copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to release 
private medical records to the VA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include an explanation relating to 
the assignment of a disability rating and an effective date for 
the award of benefits should service connection be awarded.  Id. 
at 486.  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating as was 
discussed in the Dingess case in the June 2006 letter.  In 
addition, subsequent adjudication of the claim on appeal was 
undertaken in a Supplemental Statements of the Case (SSOCs) 
issued in May and July 2010.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory notice 
to claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim and 
notifying claimant of such readjudication in the statement of the 
case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claim on appeal has been obtained 
(aside from those claims being remanded).  The Veteran's service 
treatment records (STRs) have been obtained.  Also on file are 
the Veteran's post service private and VA medical records, 
statements provided by the Veteran and hearing testimony provided 
in 2010.

The file does not include a VA examination specifically 
addressing the claimed thyroid disorder.  With respect to this 
claim, there is no duty on the part of VA to provide any 
additional assistance such as requesting a medical examination or 
opinion, because as in Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003), the Veteran has been advised of the need to submit 
competent medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his active service or a service-connected 
disorder and the currently claimed disorder.  The Veteran has not 
done so, and no evidence thus supportive has otherwise been 
obtained.  Here, as in Wells, the record as a whole, after due 
notification, advisement, and assistance to the Veteran under the 
VCAA, does not contain competent evidence to suggest that the 
Veteran has a current thyroid disorder which is in any way 
related to his period of service, to include presumptively, or to 
any service-connected disorder.  Given these matters of record, 
there is no competent evidence that the aforementioned claimed 
condition may be associated with the claimant's active military 
service or a service-connected disorder.  38 U.S.C.A § 5103A(d); 
cf. Charles v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or to 
obtain a medical opinion.  Id.

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The Veteran filed a service connection claim for a thyroid 
disorder in May 2006.

The STRs are negative for any indications or a diagnosis of a 
thyroid disorder as is the April 1975 separation examination 
report.

VA examination reports of May 1977, August 1988 and September 
1989, are negative for any complaints, findings or diagnosis 
relating to a thyroid disorder.  Upon VA Agent Orange examination 
of May 1988, no thyroid disorder was diagnosed and physical 
examination revealed that the thyroid was normal.  

VA records dated from 1992 to 1998 are also negative for any 
complaints, findings or diagnosis relating to a thyroid disorder 
and reflect that diabetes was diagnosed in approximately 1994.  
In a July 2001 rating action, service connection for diabetes 
mellitus Type II was established effective from July 2001. 

A VA record of August 2001 indicated the Veteran had a history of 
a low thyroid function test in the past.  A VA record dated in 
August 2005 indicated that testing had revealed a thyroid mass, 
probable multi-nodular goiter.  The Veteran underwent a total 
thyroidectomy in September 2005.  On follow-up in December 2005, 
the Veteran reported that he was doing well post-surgery, but had 
noticed a change in his voice since the surgery.  Physical 
examination revealed that the Veteran's voice was hoarse and 
somewhat strained.  An assessment of status post total 
thyroidectomy, healing well with strained voice, was made.   

A VA record of February 2006 reflects that the Veteran was seen 
for hoarseness post-thyroidectomy.  Possible glottic incompetence 
was assessed and behavioral voice therapy was recommended.  The 
file contains a VA examination report of March 2006, at which 
time, there was no mention of any thyroid disorder associated 
with diabetes mellitus.   

A June 2006 VA medical record gave a history of total 
thyroidectomy in September 2005, due to multi-nodular goiter.  
The examiner indicated that the thyroidectomy was well-healed 
with no evidence of problems.  

A VA examination was conducted in October 2006 to address the 
Veteran's medical conditions including hyperthyroidism.  The 
examiner indicated that this condition had its onset in 2005 and 
explained that the thyroid was removed in 2005, as it was felt 
that this was contributing to elevated lipids.  The examiner 
indicated that the Veteran's condition was being treated with 
Synthyroid and opined that this condition had its onset after 
service and was not related to service.  

The Veteran presented testimony at a Board video conference 
hearing held in October 2010.  He indicated that a thyroidectomy 
was performed in 2005, after diabetes had been diagnosed.  He 
stated that no doctor had ever told him that a thyroid problem 
was related to diabetes, but surmised this himself, since most of 
his other medical conditions were related to diabetes.  

Pertinent Law and Regulations

The Veteran served on active duty with the United States Army 
from October 1968 to June 1975.  His DD214 reflects service in 
Vietnam and that the Veteran's awards and decorations include a 
Combat Infantryman Badge.  As such the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are applicable in this case, which state, 
in pertinent part, that in any case where a veteran is engaged in 
combat during active service, lay or other evidence of service 
incurrence of a combat related disease or injury will be 
considered sufficient proof of service connection if consistent 
with the circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence during service, and, to that end, VA shall resolve 
every reasonable doubt in favor of the veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease a combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the 
provisions of section 1154(b) apply only to the material issue 
involved in establishing direct service connection, i.e., 
evidence of the incurrence of a disease or injury in service.

Generally, in order to prevail on the issue of service 
connection, there must be (1) evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or injury; 
and (3) evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2010).  

Additionally, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, certain enumerated diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to herbicides 
and any condition for which the Secretary has not specifically 
determined that a presumption of service connection is warranted.  
See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. 
Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 
Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-
08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 
2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant. Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The Veteran contends that his claimed thyroid disorder was either 
caused or aggravated by a service-connected disorder, 
specifically diabetes.  Therefore, the Board will primarily focus 
on the Veteran's theory of entitlement on the basis of secondary 
service connection.  Robinson v. Mansfield, 21 Vet. App. 545 
(2008).

Indisputably, the record contains medical evidence of a currently 
manifested thyroid condition, inasmuch as the Veteran underwent a 
total thyroidectomy (removal of the thyroid) in 2005, following 
which he has been taking Synthyroid.  The earliest evidence of 
any thyroid abnormality was noted in a VA record dated in 2001; 
however it was not until 2005 that a thyroidectomy was required 
for treatment of a multinodular goiter.  This significant lapse 
in time between active service and the first evidence of the 
Veteran's claimed condition weighs against the claim based on the 
theory of direct service connection.  The Court has indicated 
that the normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).

The Veteran has not specifically alleged, nor does the evidence 
reflect that a thyroid disorder was incurred in or is 
etiologically related to his period of active service, and as 
such the provisions of 38 U.S.C.A. § 1154(b) do not assist him 
with respect this claim.  Similarly, the Veteran has not 
contended that service-connection is warranted based on 
presumptive exposure to herbicides sustained during service in 
Vietnam, nor is a thyroid disorder among the disorders for which 
service connection may be presumed based on such exposure.  38 
C.F.R. § 3.309(e).  

The remaining question is whether or not a thyroid disorder was 
incurred secondary to a service-connected disorder, specifically 
claimed by the Veteran as diabetes mellitus.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), 
and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

A veteran seeking disability benefits must establish not only the 
existence of a disability, but also an etiological connection 
between his active service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000).  In this regard, the evidence of 
record does not establish that the Veteran's claimed thyroid 
disorder is in any way etiologically or causally associated with 
service-connected diabetes, or any other service-connected 
condition.  There has been no medical evidence or opinion 
presented for the record which establishes or even suggests that 
such an etiological relationship exists.  In fact, in hearing 
testimony presented in 2010, the Veteran himself was unable to 
recall or identify any such opinion.

In essence, the only evidence supporting the Veteran's contention 
of an etiological relationship between his claimed thyroid 
disorder and a service connected disorder (diabetes) consists of 
his own bare assertions.  While the Veteran is certainly 
competent to relate his symptomatology, there is no evidence that 
he possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on matters 
such as medical diagnosis or medical causation, particularly on a 
secondary basis.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  
Essentially, it is beyond his competency as a lay person to 
provide such an opinion.  As such, the lay accounts and testimony 
provided by the Veteran as to etiology of his thyroid disorder 
are no probative value.  Moreover, his opinion is entirely 
unsupported by the medical evidence of record, which does not 
even suggest a relationship between a currently claimed thyroid 
disorder and service-connected diabetes.  See Davidson v. 
Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Essentially, as the weight of the competent and probative medical 
evidence is against a finding that the Veteran's claimed thyroid 
disorder is related to any service-connected disorder, or that 
service connection is otherwise warranted on a direct or 
presumptive basis, the Board finds that the preponderance of the 
evidence is against the Veteran's claim.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.

ORDER

Entitlement to service connection for a thyroid disorder, to 
include claimed as secondary to Type II diabetes mellitus, is 
denied.

REMAND

Additional development is warranted with respect to the Veteran's 
service connection claim for a gastrointestinal (GI) disorder and 
the TDIU claim.  

With respect to the service connection claim for a GI disorder, 
the Veteran has claimed that this is secondary to service-
connected diabetes mellitus; or in the alternative, is due to 
taking Ibuprofen prescribed by VA for treatment of a service-
connected disorder (claimed by the Veteran as a left knee 
disability).  

An alternate theory of entitlement also exists and has been 
raised by the Veteran (see December 2006 statement) under the 
provisions of 38 U.S.C.A. § 1151.  On file is a private medical 
report of April 2006 reflecting that the Veteran was hospitalized 
due to indications of melena.  The history indicated that the 
Veteran was taking Ibuprofen several times a day for back pain (a 
non service-connected disorder), and had been hospitalized due to 
symptoms of chest pain, shortness of breath and anemia.  Testing 
revealed: erosive ulcerative antral/prepyloric gastritis; a large 
3 cm pyloric channel ulcer; and mild to moderate duodenitis.  A 
follow up report of June 2006, revealed diagnoses of: mild to 
moderate gastritis; healed pyloric channel ulcer; and normal 
duodenum.  The Board notes that the RO acknowledged the 1151 
claim for GI disorder by issuing a duty to assist letter 
addressing this theory of entitlement; however, the 38 U.S.C.A. 
§ 1151 claim for a GI disorder was never adjudicated.  As was 
noted in the introduction section, this matter has been referred 
to the RO for appropriate action.

As noted, the Veteran maintains that this condition is secondary 
to diabetes or to medication (Ibuprofen) apparently taken for a 
service-connected disorder.  In hearing testimony provided in 
2010, the Veteran indicated that a doctor from the Baptist 
Hospital had etiologically linked his GI problems to service 
connected diabetes and mentioned being treated there in October 
2005.  Records from the Baptist Hospital in Nashville, TN dated 
in January and February 2005 are on file; however, the Board is 
unable to locate records from this facility dated in October 
2005, or any opinion linking a GI disorder to diabetes.  
Accordingly, the records mentioned at the 2010 hearing will be 
requested on remand.  

In addition, at this point, the onset, etiological root and 
diagnosis relating to the Veteran's claimed GI disorder is 
unclear and the file contains insufficient evidence upon which to 
render an informed decision in this case.  A VA examination was 
conducted in October 2006 to address the Veteran's medical 
conditions including GERD.  The examiner indicated that this 
condition had its onset in 2006 and explained that it was 
manifested by upper GI bleeding requiring 7 units of blood with 
test results showing pyloric ulcer.  The examiner indicated that 
the ulcer had since healed, but that the Veteran still had GERD.  
The examiner indicated that this condition had its onset after 
service and was not related to service; however, there was no 
opinion provided addressing the Veteran's contention that the 
claimed GI disorder is related to a service-connected disorder 
(specifically diabetes) or to medication taken for one or more 
such conditions (claimed as Ibuprofen).  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  As such, a VA examination and 
medical opinion are warranted in this case pursuant to the duty 
to assist.

The Veteran's TDIU claim also requires additional evidentiary 
development.  The law provides that TDIU may be granted upon a 
showing that the Veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disabilities.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration 
may be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but not 
to his or her age or the impairment caused by non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  
At this point, a combined evaluation of 90 percent is in effect 
for the Veteran's service connected disabilities, effective from 
December 2009 and the schedular criteria under 38 C.F.R. § 
4.16(a) are met.  

The evidence of record indicates that the Veteran has been 
employed during the appeal, although possibly in a marginal type 
of employment.  In hearing testimony presented in October 2010, 
he stated that he worked as a security guard for 20 to 25 hours 
bi-weekly.  He also indicated that he was employed as a pastor, 
but was to retire at the end of October 2010, due to disability.  
At the hearing, the Veteran presented a pay statement from the 
security firm with which he was employed showing his year to date 
earnings and reflecting that he had worked 44.5 hours during a 2-
week period in later 2010.  

While the regulations do not provide a definition of 
substantially gainful employment, in Faust v. West, 13 Vet. App. 
342 (2000), the Court defined "substantially gainful employment" 
as an occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number of 
hours or days that the Veteran actually works and without regard 
to the Veteran's earned annual income."  Marginal employment, for 
example, as a self-employed worker or at odd jobs or while 
employed at less than half of the usual remuneration, shall not 
be considered "substantially gainful employment."  38 C.F.R. § 
4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991). That is, a Veteran may be considered as unemployable 
upon termination of employment that was provided on account of 
disability or in which special consideration or accommodation was 
given on account of the same.  See 38 C.F.R. § 4.18.

Additional information regarding the Veteran's current employment 
is required to determine whether his earned annual income exceeds 
the poverty threshold, and whether his employment is such that it 
may be considered marginal employment. 38 C.F.R. § 4.16 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claim for a GI disorder and the 
TDIU claim.  With appropriate authorization 
from the Veteran, obtain and associate with 
the claims file any additional private 
treatment records pertinent to the 
Veteran's claims.  Any outstanding VA 
records pertinent to the claims on appeal 
should be obtained and associated with the 
claims file.

2.  Request records from the Baptist 
Hospital in Nashville, TN dated in October 
2005.  Should such records be unavailable 
or not shown to exist, this fact should be 
annotated in the record.

3.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of the 
Veteran's claimed GI disorder.  The claims 
file, to include a complete copy of this 
remand, shall be made available to the 
examiner in conjunction with conducting the 
examination of the Veteran.  The examiner 
shall annotate the report to reflect that 
review of the claims file was undertaken.  
A discussion of the Veteran's lay history 
and symptomatology of his claimed condition 
as well as the documented pertinent medical 
history shall also be included (the 
examiner is advised that the Veteran is 
generally considered competent to report 
symptoms of which he has personal 
knowledge).  All appropriate tests or 
studies should be accomplished, and all 
clinical findings shall be reported in 
detail.  The examiner's report shall also 
address the following matters:

A.  The examiner shall clearly identify (by 
diagnosis) whether the Veteran has a 
currently manifested GI disorder.

B.  If it is determined that the Veteran 
has a currently diagnosed GI condition, the 
examiner is asked to address whether it is 
at least as likely as not (a 50 percent 
probability or greater) that any such 
disorder was: (1) incurred during service 
or as a result of service (to include as a 
result of presumptive exposure to 
herbicides therein); (2) or in the case of 
a diagnosis of peptic ulcer was incurred in 
service or during the first post service.

C) The examiner is also requested to 
address whether any currently diagnosed GI 
disorder is at least as likely as not (at 
least a 50 percent probability), caused by 
any service-connected disorder 
(particularly diabetes mellitus) or 
medication taken for a service-connected 
disorder (specifically claimed as 
Ibuprofen).  In this regard, the examiner 
is requested to address which service-
connected was being treated with Ibuprofen 
and the time period during which it was 
used.  The examiner is also requested to 
discuss whether it is at least as likely as 
not (at least a 50 percent probability) 
that any of the Veteran's service-connected 
disabilities, aggravated (i.e., permanently 
worsened) any of the GI disorders found on 
examination.  If aggravation is found, the 
degree of aggravation must be specifically 
identified.

The basis for all opinions expressed should 
be discussed for the record.  It would be 
helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely 
as not." The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to find 
against causation

4.  After the requested development has 
been completed, the examination report 
should be reviewed to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner for correction.  Then readjudicate 
the Veteran's service connection claim for 
a GI disorder, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information/evidence obtained.  

5.  Thereafter, RO/AMC shall consider 
whether the Veteran is entitled to TDIU.  
In so doing, the RO must determine whether 
the Veteran's earned annual income level 
exceeds the poverty threshold, and whether 
any current employment is marginal in 
nature as discussed under 38 C.F.R. § 
4.16(a), and should discuss these matters 
in the decision issued.  Any additional 
development necessary to obtain sufficient 
information relating to the aforementioned 
matters should be undertaken, and if 
required a medical examination or medical 
opinion, should be obtained to assess the 
Veteran's employability.  

7.  If either claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After the Veteran has  had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


